EXHIBIT 10.3


SECURED PROMISSORY NOTE
 
$7,000,000.00
July 30, 2010



FOR VALUE RECEIVED, Frederick’s of Hollywood Group Inc., a New York corporation
(“Group”), FOH Holdings, Inc., a Delaware corporation (the “Parent”),
Frederick’s of Hollywood, Inc., a Delaware corporation (“Frederick’s”),
Frederick’s of Hollywood Stores, Inc., a Nevada corporation (“Stores”),
Hollywood Mail Order, LLC, a Nevada limited liability company (“Mail Order” and
together with Group, the Parent, Frederick’s and Stores, individually, a
“Borrower”, and collectively, the “Borrowers”), promises to pay to the order of
Hilco Brands, LLC (“Agent”), at such address as the Agent may designate by
notice to the Administrative Borrower, in lawful money of the United States, the
principal sum of Seven Million Dollars ($7,000,000.00) together with interest at
the rates and payable on the dates provided for in that certain “Financing
Agreement” of even date herewith between the Borrowers and the Agent, as
arranger and agent for the lending parties from time to time a party to such
Financing Agreement (collectively, the “Lenders”) (as the same may be amended,
supplemented or modified from time to time, the “Agreement”).
 
This Note is the Note referred to in the Agreement, is secured as provided in
the Agreement, and is subject to the terms and provisions thereof.  Capitalized
terms used herein shall have the respective meanings given to them in the
Agreement unless otherwise defined herein or unless the context otherwise
requires.
 
Upon the occurrence and continuance of any one or more of the Events of Default
specified in the Agreement, the amounts then remaining unpaid on this Note,
together with any interest accrued, may be declared to be (or, with respect to
certain Events of Default, automatically shall become) immediately due and
payable together with all existing delinquent and accrued interest, late fees
and charges plus the entire outstanding unpaid principal balance owing under
this Note.
 
In the event that the Agent or any holder of this Note shall institute any
action for the enforcement or the collection of this Note, there shall be
immediately due and payable, in addition to the unpaid balance hereof, to the
extent provided for in the Agreement, all costs and expenses of such action,
including reasonable attorneys’ fees and costs, whether incurred at trial, on
appeal or in any bankruptcy proceeding.
 
Borrowers and each of them and any other person who signs, guarantees or
endorses this Note, to the extent allowed by law, hereby waive presentment,
demand for payment, protest and notice of dishonor.
 
SIGNATURE PAGE TO PROMISSORY NOTE FOLLOWS:

 

--------------------------------------------------------------------------------

 
  
BORROWERS:
 
FREDERICK’S OF HOLLYWOOD GROUP INC.
 
By:
/s/ Thomas Rende
 
Name: Thomas Rende
 
Title:  Chief Financial Officer
 
FOH HOLDINGS, INC.
 
By:
/s/ Thomas Rende
 
Name:  Thomas Rende
 
Title:  Chief Financial Officer
   
FREDERICK’S OF HOLLYWOOD, INC.
 
By:
/s/ Thomas Rende
 
Name:  Thomas Rende
 
Title:  Chief Financial Officer
   
FREDERICK’S OF HOLLYWOOD STORES, INC.
 
By:
/s/ Thomas Rende
 
Name:  Thomas Rende
 
Title:  Chief Financial Officer
   
HOLLYWOOD MAIL ORDER, LLC
 
By:  
FOH Holdings, Inc., its Manager
     
By:  
/s/ Thomas Rende
   
Name: Thomas Rende
   
Title:  Chief Financial Officer


 
2

--------------------------------------------------------------------------------

 